      Case 2:15-cr-00231-MCE Document 148 Filed 03/25/21 Page 1 of 2


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     TIMOTHY ZINDEL, #158377
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Tel: 916-498-5700
4    Fax: 916-498-5710
5
     Attorneys for Defendant
6    KULWANT SANDHU

7
8                            IN THE UNITED STATES DISTRICT COURT

9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                 ) Case No. 2:15-CR-00231 MCE
                                               )
12                   Plaintiff,                )
                                               ) CONSENT TO APPEAR VIA VIDEO-
13           vs.                               ) TELECONFERENCE; ORDER
                                               )
14   KULWANT SANDHU,                           ) Date: March 25, 2021
                                               ) Time: 10:00 a.m.
15                   Defendant.                ) Judge: Hon. Morrison C. England, Jr.
                                               )
16                                             )

17
18
            Under CARES Act § 15002(b), Kulwant Sandhu, by and through undersigned
19
     counsel, consents to appear by video-teleconference at the hearing on his motion for
20
     early termination. Mr. Sandhu is aware of his right to appear in person for this hearing,
21
     as well as of his ability to waive personal appearance and appear via video-
22
     teleconference. He hereby waives his right to personally appear in person at the
23
     hearing on March 25, 2021, and consents to appear by video teleconference. Pursuant
24
     to Eastern District of California General Order 616, counsel for Mr. Sandhu signs this
25
     waiver on Mr. Sandhu’s behalf.
26
            Dated: March 24, 2021                       /s/ Kulwant Sandhu
27                                                      KULWANT SANDHU
28
     Ofrm to Appear via Video-Teleconference
     Consent                                      -1-       United States v. Sandhu, 2:15-CR-00231 MCE
      Case 2:15-cr-00231-MCE Document 148 Filed 03/25/21 Page 2 of 2



1           I concur in Mr. Sandhu’s waiver of in-person appearance and consent to us both
2    appearing by video-teleconference at his motion hearing.
3
            Dated: March 24, 2021                    /s/ Tim Zindel
4
                                                     TIMOTHY ZINDEL
5                                                    Assistant Federal Defender
                                                     Attorney for KULWANT SANDHU
6
7
8           IT IS SO ORDERED.

9    Dated: March 24, 2021

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Ofrm to Appear via Video-Teleconference
     Consent                                   -2-       United States v. Sandhu, 2:15-CR-00231 MCE
